J-A17038-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                   IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA
                            Appellee

                       v.

MARK CHAMBERLAIN

                            Appellant              No. 2368 EDA 2013


       Appeal from the Judgment of Sentence entered August 2, 2013
            In the Court of Common Pleas of Delaware County
             Criminal Division at No: CP-23-CR-0004307-2012


BEFORE: GANTMAN, P.J., PANELLA, and STABILE, JJ.

MEMORANDUM BY STABILE, J.:                      FILED OCTOBER 01, 2014

       Appellant, Mark Chamberlain, appeals from the judgment of sentence

the Court of Common Pleas of Delaware County entered August 2, 2013.1

Upon review, we affirm.

       The trial court summarized the facts and the procedural history as

follows:

       On the evening of May 31, 2012, at approximately 8:21 P.M.,
       Lieutenant Michael Boudwin was working undercover in the city
       of Upper Darby, Pennsylvania within the vicinity of 69th Street
       terminal. Boudwin, who has worked with the Delaware County
____________________________________________


1
  The determination properly being appealed here is the judgment of
sentence, not the Trial Court Court’s Rule 1925(a) opinion. See, e.g.,
Commonwealth v. Swartz, 579 A.2d 978, 980 (Pa. Super. 1990)
(“Generally, in criminal matters, a . . . defendant may appeal only from the
judgment of sentence.”) (internal quotation marks and citation omitted);
see also Pa.R.A.P. 2115.
J-A17038-14


     Criminal Investigation’s Narcotics Unit for 28 years, had called a
     woman named Tonya Myers earlier that day to arrange for the
     purchase of crack cocaine. That evening, at the aforementioned
     time, Boudwin met with Meyers and told her that he wanted $20
     bags of crack cocaine. Meyers told Boudwin that he would have
     to “front the money” and then she would . . . get the drugs.
     Boudwin agreed, and gave Meyers two marked $50 bills. Myers
     then walked away and made a phone call. Shortly thereafter, a
     Pontiac Grand Prix pulled up to the area and Meyers entered the
     front passenger seat. [Appellant] was later identified as the
     driver of the vehicle.

     Boudwin testified at Appellant’s trial and explained to the jury
     that it is common practice for drug dealers and suppliers to use
     middle men.        Boudwin explained that once the Pontiac
     proceeded down the street, he advised back up officers to box in
     the vehicle. As the officers moved their vehicle in around the
     Pontiac, Appellant accelerated in reverse and then forward
     striking the police vehicles. Appellant then veered to the left,
     and after his vehicle became wedged on a retaining wall and
     chain[-]linked fence, he exited the vehicle and began running
     down the street. Appellant was apprehended by officers a few
     minutes later. Two marked $50 bills were found in Appellant’s
     right hand.

     The Pontiac was searched and police recovered one (1) rose
     colored bag of cocaine on the floor of the vehicle in front of the
     passenger seat, and four (4) orange and twelve (12) rose
     colored bags of cocaine and a sandwich bag of marijuana on the
     gearshift lever in the center console of the vehicle. Four (4)
     additional rose colored bags were found in Meyers’ purse.

     Based upon Boudwin’s training and experience, he estimated
     that the individual bags of cocaine would sell for $20 on the
     street. Boudwin explained that he believed the bags of cocaine
     were consistent with distribution. He explained that while 16
     bags is not a tremendous quantity of crack cocaine, it is more
     than an average user would have.

     Following a trial, a jury found Appellant guilty of fleeing or
     attempting to elude a police officer, delivery of a controlled
     substance, and possession of a controlled substance with the
     intent to deliver. On August 2, 2013, this court sentenced
     Appellant as follows: (a) on Count 11, the charge of possession

                                   -2-
J-A17038-14


     with the intent to deliver 2.3 grams of cocaine, Appellant was
     sentenced to 36 months to 72 months in a state correctional
     facility; (b) on Count 10, delivery of cocaine, Appellant was
     sentenced to 24 months to 48 months of incarceration, to run
     concurrently to the sentence imposed on Count 11; and (c) on
     Count 9, the charge of fleeing or attempting to elude an officer,
     Appellant was sentenced to 9 months to 24 months of
     incarceration, to run consecutively to the sentence imposed on
     Count 11.

Trial Court Opinion, 1/15/14, at 1-3 (citations to record, and footnote

omitted).

     On appeal, Appellant raises the following issues for our review:


     (I)




                                   -3-
J-A17038-14


      Appellant’s first two issues concern the denial of Appellant’s motion to

suppress. As articulated in the argument section,2 according to Appellant,

the trial court should have granted his motion to suppress because (i) the

officers did not have reasonable suspicion Appellant violated the Motor

Vehicle Code, (ii) the officers could not search the vehicle he was driving

because they did not have a warrant and no exigent circumstances existed,

and (iii) officers did not have probable cause to arrest him.      Appellant’s

Brief, at 20-30.

       We first note none of these issues were raised in Appellant’s 1925(b)

statement.     Appellant’s 1925(a) statement pertaining to the suppression

issue states as follows: “Did the lower [c]ourt error [sic] in not granting

suppression over evidence and testimony at the preliminary hearing and

suppression hearing?” Appellant’s Concise Statement of Matters Complained
____________________________________________


2
  Appellant is reminded of the necessity to pay close attention to Pa.R.A.P.
2116(a), and Pa.R.A.P. 2119(a). Rule 2116(a), in relevant part, provides:
“[T]he statement will be deemed to include every subsidiary question fairly
comprised therein. No question will be considered unless it is stated in the
statement of questions involved or is fairly suggested thereby.” Pa.R.A.P.
2116(a).

Rule 2119(a), in relevant part, provides that “[t]he argument shall be
divided into as many parts as there are questions to be argued.” Pa.R.A.P.
2119(a). Here, the questions addressed in the argument section do not
match the questions raised in the statement of questions involved.
Additionally, the questions for our review differ depending on what section of
the brief one considers.      Compare the questions raised on appeal as
articulated in the “Statement of Questions Involved,” Appellant’s Brief at 13,
the “Summary of Argument,” id. at 18, and the “Argument” sections. Id. at
19-30.



                                           -4-
J-A17038-14


of on Appeal, 8/27/13, at 1. Nowhere does Appellant explain why the trial

court erred. Not surprisingly, the trial court was left to guess what issue or

issues Appellant was raising, and it was only able to discern one of the

multiple issues Appellant attempts to raise on appeal (i.e., whether the

officers had probable cause to arrest Appellant).         Generally, concise

statements that are as vague as the one at issue here result in a waiver of

the issue raised therein.

      “[W]hen the appellant provides a concise statement which is too
      vague to allow the trial court an opportunity to identify the
      issues raised on appeal, he/she has provided ‘the functional
      equivalent of no Concise Statement at all.’” Ferris v. Harkins,
      940 A.2d 388, 397 (Pa. Super. 2007) citing Commonwealth v.
      Dowling, 778 A.2d 683, 686 (Pa. Super. 2001). “Where an
      appellant fails to identify the issues sought to be pursued on
      appeal in a concise manner, ‘the trial court is impeded in its
      preparation of a legal analysis which is pertinent to those
      issues.’” Id., citing In re Estate of Daubert, 757 A.2d 962,
      963 (Pa. Super. 2000). “Essentially, when the trial court has to
      guess what issues an appellant is appealing, that is not enough
      for meaningful review.” Id., citing Dowling, 778 A.2d at 686.
      “Even if the trial court correctly guessed the issues Appellant
      brings before this Court, the vagueness of Appellant’s Concise
      Statement renders all issues raised therein waived.”
      Commonwealth v. McCree, 857 A.2d 188, 192 (Pa. Super.
      2004), affirmed Commonwealth v. McCree, 592 Pa. 238, 924
      A.2d 621 (2007).

Commonwealth v. Cannon, 954 A.2d 1222, 1228 (Pa. Super. 2008).

      In light of the foregoing, we are compelled to conclude the issues are,

therefore, waived.    Even if we were to consider their merits, we would

nonetheless conclude the suppression issues have no merit.

      [I]n addressing a challenge to a trial court’s denial of a
      suppression motion [we are] limited to determining whether the

                                    -5-
J-A17038-14


      factual findings are supported by the record and whether the
      legal conclusions drawn from those facts are correct. Since the
      [Commonwealth] prevailed in the suppression court, we may
      consider only the evidence of the [Commonwealth] and so much
      of the evidence for the defense as remains uncontradicted when
      read in the context of the record as a whole. Where the record
      supports the factual findings of the trial court, we are bound by
      those facts and may reverse only if the legal conclusions drawn
      therefrom are in error.

Commonwealth v. Cauley, 10 A.3d 321, 325 (Pa. Super. 2010) (quotation

omitted). Additionally, we note, “the forcible stop of a vehicle constitutes an

investigative detention such that there must be reasonable suspicion that

illegal activity is occurring.”   Commonwealth v. Washington, 63 A.3d

797, 802 (Pa. Super. 2013) (citing Commonwealth v. Cruz, 21 A.3d 1247,

1250 (Pa. Super. 2011)).

      Reasonable suspicion is a less stringent standard than probable
      cause necessary to effectuate a warrantless arrest, and depends
      on the information possessed by police and its degree of
      reliability in the totality of the circumstances. In order to justify
      the seizure, a police officer must be able to point to specific and
      articulable facts leading him to suspect criminal activity is afoot.
      In assessing the totality of the circumstances, courts must also
      afford due weight to the specific, reasonable inferences drawn
      from the facts in light of the officer’s experience and
      acknowledge that innocent facts, when considered collectively,
      may permit the investigative detention.

Commonwealth v. Holmes, 14 A.3d 89, 95 (Pa. 2011) (citations,

quotation marks, and emphasis omitted).

      Appellant first argues that the officers could have stopped the vehicle

he was in only if they had witnessed a violation of the Vehicle Code.         In

support, Appellant cites several cases dealing with vehicular stops originated


                                      -6-
J-A17038-14


from a violation of the Vehicle Code. These cases, however, are inapposite

because the stop did not originate from a vehicular violation.         Here, the

officers stopped the vehicle based on suspicion of criminal activity taking

place in the vehicle in question, which is proper a proper basis for stopping a

vehicle.      See   Washington,       supra;      Cruz,    supra;     see     also

Commonwealth        v.   Murray,   331     A.2d   414,    416-17    (Pa.    1975);

Commonwealth v. Feczko, 10 A.3d 1285, 1288-91 (Pa. Super. 2010).

The officers needed only reasonable suspicion of criminal activity to stop the

vehicle, and they had it. To this end, the trial court, based upon Lieutenant

Boudwin’s testimony, as summarized above, noted Boudwin contacted

Meyers to purchase drugs from her. They met around the corner from her

residence.   At the meeting, Meyer agreed to purchase five bags of crack

cocaine for $100 for Boudwin. Boudwin gave Meyers two marked $50 bills.

Meyers advised Boudwin she did not have the drugs and had to get them

from her supplier. Meyers walked away from the meeting point, toward her

residence, and placed a phone call.      A few minutes later, a vehicle pulled

into the area.   Appellant was observed in the driver’s seat of the vehicle.

Meyers entered into the vehicle, and the two drove away.           “Boudwin . . .

believed that Meyers had called her supplier and that she and the driver,

who he believed was the supplier, were engaging in a drug transaction.”

Trial Court Opinion, 1/15/14, at 5. Based on these observations, the officers

initiated a stop of the vehicle. In light of these facts, and considering our


                                     -7-
J-A17038-14


standard of review, we conclude the police officers had reasonable suspicion

to believe that criminal activity took place or was taking place in the vehicle

sufficient to warrant the stopping of the vehicle to investigate the matter.

       Appellant next argues the “contraband found in the vehicle, whether or

not in plain view,[3] must be suppressed,” Appellant’s Brief at 27 (emphasis

in original), because the vehicle was illegally stopped. As noted, however,

the stop was legal. Thus, the argument fails as a result, and we need not

address this argument any further.

       Appellant next argues the officers could not have searched the vehicle

because they did not have a warrant and no exigent circumstances existed.

Appellant is not entitled to relief.

       [W]e find that [A]ppellant cannot successfully challenge the
       search of the vehicle because he has failed to demonstrate any
       privacy interest in the vehicle. Appellant presented no evidence
       he owned the vehicle, that it was registered in his name, or that
       he was using it with permission of the registered owner. Thus,
       [A]ppellant had no cognizable expectation of privacy and may
       not challenge the search.


____________________________________________


3
 The trial court, in a footnote, stated the seizure of the contraband was also
proper under the plain view doctrine. See Trial Court Opinion, 1/15/13, at 7
n.2 (citing Commonwealth v. Guzman, 44 A.3d 688, 695 (Pa. Super.
2012)) for the proposition that “[d]rugs in transparent bag on the floor of
vehicle observed by officer when defendant had left the door open and
voluntarily jumped out of the car, were immediately recognized as illegal
narcotics, and was justifiably seized under the plain view doctrine.” Id.).
We have no need to consider the plain view doctrine because we have
concluded Appellant has failed to show he had a privacy interest in the car
and its contents. See infra.



                                           -8-
J-A17038-14


Cruz, 21 A.3d 1251-52 (citation omitted); see also Commonwealth v.

Maldonado, 14 A.3d 907 (Pa. Super. 2011) (this Court reversed a trial

court’s grant of a motion to suppress when the defendant failed to offer any

evidence to demonstrate that he was authorized to use the vehicle.

Although the vehicle belonged to his girlfriend, no evidence established that

she had given him permission to use it on the day in question.          Id. at

911.).4

       Appellant next argues probable cause was lacking for his arrest.

According to Appellant, it was “glaring improper,” Appellant’s Brief at 27, for

the trial court to consider the following circumstances for purposes of

establishing the legality of the stop: 1) Appellant’s flight after the vehicle

had been stopped; 2) Appellant’s non-compliance with police order to turn

off the vehicle, and, 3) the two $50 bills found on Appellant.



____________________________________________


4
  Appellant relies on Commonwealth v. Haskins, 677 A.2d 328 (Pa. Super.
1996) for the proposition that search of the vehicle was unconstitutional
because there was no show of probable cause and exigent circumstances.
Haskins is inapposite because it does not excuse Appellant from meeting
the threshold requirement as part of his case for suppression of
“demonstrat[ing] the existence of a privacy interest in the place searched
that is actual, societally sanctioned as reasonable, and justifiable . . . .”
Commonwealth v. Strickland, 707 A.2d 531, 534 (Pa. Super. 1998)
(citing Commonwealth v. Peterson, 636 A.2d 615, 617 (Pa. 1993)). In
passing, Appellant states the search of the vehicle violated Appellant’s
expectation of privacy, without providing any further explanation.
Appellant’s Brief at 28.




                                           -9-
J-A17038-14


      Interactions with police may be classified as mere encounters,

investigative detentions, or formal arrests.

      “[M]ere encounter” (or request for information) . . . . need not
      be supported by any level of suspicion, but carries no official
      compulsion to stop or to respond.           . . . “[I]nvestigative
      detention” must be supported by a reasonable suspicion; it
      subjects a suspect to a stop and a period of detention, but does
      not involve such coercive conditions as to constitute the
      functional equivalent of an arrest. . . . [A]n arrest or “custodial
      detention” must be supported by probable cause.

Commonwealth v. Pakacki, 901 A.2d 983, 988 (Pa. 2006) (citations

omitted).

      What starts out as a lawful investigatory detention may escalate
      to a full blown arrest which must be supported by probable
      cause. . . . Probable cause to arrest exists where the facts at the
      time of arrest would warrant a prudent person in believing that
      an offense had been committed, and that the suspect was the
      perpetrator of the offense.

Commonwealth v. Elliott, 546 A.2d 654, 661 (Pa. Super. 1988) (citation

omitted).

      This Court has noted that:

            Questions of probable cause do not entail certainties.
            Indeed, probable cause exists when criminality is
            one reasonable inference; it need not be the only, or
            even the most likely, inference. . . . It is important to
            view all of the facts and the totality of the
            circumstances in order to avoid rendering a decision
            that is totally devoid of [the] commonsensical
            inferences [that are] drawn by trained police officers
            with regard to drug activity.

      Commonwealth v. El, 933 A.2d 657, 661 (Pa. Super. 2007)
      (citations and internal quotation marks omitted), appeal granted,
      per curiam (on issues of pro se representation only), 598 Pa.
      207, 955 A.2d 1012 (Pa. 2008). We also note the observation

                                     - 10 -
J-A17038-14


         that “[t]he question whether probable cause exists in a given
         circumstance is so fact-intensive that well-settled legal principles
         in themselves offer cold comfort.”         [Commonwealth v.]
         Dunlap, 846 A.2d [674, 678 (Pa. Super. 2004)] (Johnson, J.,
         dissenting).

Commonwealth v. Smith, 979 A.2d 913, 917 (Pa. Super. 2009).

         “Flight, in and of itself, cannot constitute probable cause to arrest. It

is equally true, however, that flight, coupled with additional facts which point

to   a     suspect’s    guilt   may     establish   probable   cause   to   arrest.”

Commonwealth v. Frank, 595 A.2d 1258, 1262 (Pa. Super. 1991)

(citations omitted).

         Despite some inconsistencies, Appellant misreads the trial court’s

opinion.5 The trial court addressed the legality of Appellant’s arrest, not the

legality of the stop. Specifically, regarding the facts supporting the arrest,

the trial court found the following.

         After the Appellant picked up Myers in front of her house, they

proceeded in the vehicle down the street. Boudwin called for back-up.
____________________________________________


5
  In its opinion, the trial court lays out the standard for warrantless arrests,
see Trial Court Opinion, 1/15/14, at 4, states the officers had probable
cause to arrest Appellant, id., addresses facts supporting the same, id. at 5-
6, and then concludes the stop of the vehicle was lawful. Id. at 7. Despite
the conclusion, it would appear the trial court addressed the legality of the
arrest. However, even if the trial court intended to address the stop as
opposed to the arrest, and considered facts not relevant for purposes of the
legality of the stop, and even if the trial court did not apply the proper
standard (reasonable suspicion/probable cause), the outcome was correct
and we can affirm on any ground without regard to the ground relied upon
by the lower court itself. Commonwealth v. Singletary, 803 A.2d 769,
772-73 (Pa. Super. 2002).



                                          - 11 -
J-A17038-14


        One officer pulled behind the Pontiac’s rear bumpe[r] and
        another pulled up ‘nose-to-nose’ with the front of Pontiac. One
        of officers ordered Appellant to shut off the engine and exit the
        vehicle. However, as the officers exited their vehicles and began
        to approach the Pontiac, Appellant ignored the officer’s
        command and drove his car backwards and then forwards,
        slamming into both of the police vehicles that had blocked him
        in. Appellant then attempted to veer to the left and trapped the
        Pontiac in between a chain[-]link fence and retaining wall.
        Appellant then exited the Pontiac and fled the scene on foot. He
        was apprehended three to four blocks away from the scene.

Trial Court Opinion, 1/15/14, at 5-6 (citations to notes of testimony

omitted).

        As in Frank, “[h]ere, the officers observed a potential drug transaction

and attempted to investigate further.          However, in exacting the Terry[6]

stop, they were met with appellant’s attempt to abscond. Such conduct was

sufficient to find probable cause to arrest.” Frank, 595 A.2d at 1262.

        Next Appellant challenges the possession with intent to deliver

conviction was against the weight and sufficiency of evidence.            In the

Statement of Questions Involved, Appellant argues the challenges are based

on the fact “the charge of criminal conspiracy was withdrawn against

Appellant but not his co-Defendant who pleaded guilty to the same prior to

Appellant’s trial.”    Appellant’s Brief at 13.    In the argument section of the

brief, however, Appellant addresses the following reasons for challenging the

weight and the sufficiency of evidence: the Commonwealth has failed: (A) to

____________________________________________


6
    Terry v. Ohio, 392 U.S. 1 (1968).



                                          - 12 -
J-A17038-14


prove (1) actual and constructive possession of contraband, and (2) he

accomplished or attempted to accomplish a delivery of a controlled

substance; and (B) the trial court improperly admitted evidence of two pre-

marked $50 bills.

       None of the issues raised in the argument section can be construed as

included in the Statement of Questions Involved on Appeal.7            See R.A.P.

2116(a), R.A.P. 2119(a). The issues are, therefore, waived. 8 In any event,

we also find them to be meritless.

       First we note, Appellant uses weight of the evidence and sufficiency of

the evidence interchangeably.          They are not, and failure to recognize this

distinction may result in waiver.         Commonwealth v. Widmer, 744 A.2d

745, 751-52 (Pa. 2000); Commonwealth v. Birdseye, 637 A.2d 1036,

1039-40 (Pa. Super. 1994).            Because we are left to guess, we surmise

Appellant intended to challenge the sufficiency of the evidence.

       The standard we apply in reviewing the sufficiency of the
       evidence is whether viewing all the evidence admitted at trial in
____________________________________________


7
   Similarly, none of these issues were raised in Appellant’s 1925(b)
statement.
8
  We urge counsel to familiarize himself with Pa.R.A.P. 2116 and 2119, and
to be aware of the consequences resulting from failure to comply with these
rules. See, e.g., Commonwealth v. Fremd, 860 A.2d 515, 523-24 (Pa.
Super. 2004) (“In his brief, appellant also argues that the police conduct
was so outrageous as to bar conviction even if entrapment is not found.
Appellant failed to raise this issue in the ‘Statement of Questions Involved’
portion of his appellate brief and it is, therefore, waived.”).




                                          - 13 -
J-A17038-14


      the light most favorable to the verdict winner, there is sufficient
      evidence to enable the fact-finder to find every element of the
      crime beyond a reasonable doubt. In applying the above test,
      we may not weigh the evidence and substitute our judgment for
      the fact-finder.     In addition, we note that the facts and
      circumstances established by the Commonwealth need not
      preclude every possibility of innocence. Any doubts regarding a
      defendant’s guilt may be resolved by the fact-finder unless the
      evidence is so weak and inconclusive that as a matter of law no
      probability of fact may be drawn from the combined
      circumstances. The Commonwealth may sustain its burden of
      proving every element of the crime beyond a reasonable doubt
      by means of wholly circumstantial evidence.          Moreover, in
      applying the above test, the entire record must be evaluated and
      all evidence actually received must be considered. Finally, the
      trier of fact while passing upon the credibility of witnesses and
      the weight of the evidence produced, is free to believe all, part
      or none of the evidence.

Commonwealth v. Brown, 23 A.3d 544, 559-60 (Pa. Super. 2011) (en

banc) (citations omitted).

      Appellant essentially argues

      the mere fact that the contraband was found in the car
      [Appellant] was driving is not sufficient circumstantial evidence
      of knowledge. An inference of innocence was just as reasonable
      as an inference of guilt; that, since anyone (including Myers)
      could have put the package there. Here, the jury should not
      have been entitled to infer from the contraband’s presence in
      their car, that Appellant had put it there.

Appellant’s Brief at 34.

      Appellant   also     notes   that    the     Commonwealth’s   only   witness’s

“testimony . . . leaves doubt of whether Appellant was in possession of any

contraband or if Ms. Meyers: (i) brought the contraband with her into the

car, and/or (ii) prior to police arrival, discharged the contraband from her

purse when Appellant exited the vehicle.” Id.

                                          - 14 -
J-A17038-14


      Appellant fails to recognize that the standard of review requires us to

review the evidence in the light most favorable of the verdict winner, the

Commonwealth here, and that the jury was free to believe all, part, or none

of the evidence. Brown, supra. Appellant also fails to recognize that the

“facts and circumstances established by the Commonwealth need not

preclude every possibility of innocence.” Commonwealth v. Ratsamy, 934

A.2d 1233, 1236 n.2 (Pa. 2007) (citation omitted).               Additionally, “[a]ny

doubts regarding a defendant’s guilt may be resolved by the fact-finder

unless the evidence is so weak and inconclusive that as a matter of law no

probability of fact may be drawn from the combined circumstances.”                 Id.

Finally, “[a]n appellate court may not substitute its judgment for that of the

fact-finder; the critical inquiry is not whether the court believes the evidence

established guilt beyond a reasonable doubt, but whether the evidence

believed    by    the   fact-finder   was   sufficient   to   support   the   verdict.”

Commonwealth v. Sinnot, 30 A.3d 1105, 1110 (Pa. 2011).

      The crime of possession with the intent is defined as follows:

      (a) The following acts and the causing thereof within the
      Commonwealth are hereby prohibited:

           ....

           (30) Except as authorized by this act, the manufacture,
           delivery, or possession with intent to manufacture or deliver,
           a controlled substance by a person not registered under this
           act, or a practitioner not registered or licensed by the
           appropriate State board, or knowingly creating, delivering or
           possessing with intent to deliver, a counterfeit controlled
           substance.

                                        - 15 -
J-A17038-14



35 P.S. § 780–113(a)(30).

      In order to convict an accused of [possession with intent to
      deliver (PWID)] under 35 P.S. § 780–113(a)(30), the
      Commonwealth must prove that he “both possessed the
      controlled substance and had an intent to deliver that
      substance.” Commonwealth v. Kirkland, 831 A.2d 607, 611
      (Pa. Super. 2003). Pennsylvania courts interpreting § 780–
      113(a)(30), as it applies to PWID, have concluded that the
      Commonwealth must establish mens rea as to the possession
      element.     Commonwealth v. Mohamud, 15 A.3d 80 (Pa.
      Super. 2010). When determining whether a defendant had the
      requisite intent to deliver, relevant factors for consideration are
      “the manner in which the controlled substance was packaged,
      the behavior of the defendant, the presence of drug
      paraphernalia, and large sums of cash[.]” [Ratsamy, 934 A.2d
      at 1237-38]. Additionally, expert opinion testimony is also
      admissible “concerning whether the facts surrounding the
      possession of controlled substances are consistent with an intent
      to deliver rather than with an intent to possess it for personal
      use.” Id. at 1238.

Commonwealth v. Koch, 39 A.3d 996, 1001 (Pa. Super. 2011), appeal

granted on other grounds, 44 A.3d 1147 (Pa. 2012).

      Because Appellant was not in physical possession of the contraband,

the Commonwealth was required to establish that he had constructive

possession of the seized items to support his convictions.

      Constructive possession is a legal fiction, a pragmatic construct
      to deal with the realities of criminal law enforcement.
      Constructive possession is an inference arising from a set of
      facts that possession of the contraband was more likely than not.
      We have defined constructive possession as conscious dominion.
      We subsequently defined conscious dominion as the power to
      control the contraband and the intent to exercise that control.
      To aid application, we have held that constructive possession
      may be established by the totality of the circumstances.




                                    - 16 -
J-A17038-14


Commonwealth v. Brown, 48 A.3d 426, 430 (Pa. Super. 2012), appeal

denied, 63 A.3d 1243 (Pa. 2013) (internal quotation marks and citation

omitted). Additionally, it is possible for two people to have joint constructive

possession of an item of contraband. Haskins, 677 A.2d at 544 (“The fact

that another person may also have control and access does not eliminate the

defendant’s constructive possession; two actors may have joint control and

equal access and thus both may constructively possess the contraband.”)

(citing Commonwealth v. Mudrick, 507 A.2d 1212 (Pa. 1986)).

      The trial court addressed the sufficiency of the evidence claim as

follows:

      The evidence presented at trial was sufficient to establish
      Appellant’s constructive possession of the drugs recovered from
      the vehicle. A search of the vehicle from which he fled resulted
      in the recovery of one colored bag of cocaine on the floor of the
      vehicle in front of the passenger seat, and sixteen colored bags
      of cocaine on the gearshift lever on the center console of the
      vehicle. Appellant was seen in the driver’s seat of the vehicle
      where he had direct access to it. Moreover, the evidence was
      clear that Detective Boudwin handed two marked $50 bills to
      Tonya Meyers for the purchase of five bags of crack cocaine from
      her supplier.      Shortly after the purchase was arranged,
      Appellant, the suspected supplier, arrived on the scene and
      picked up Meyers in his vehicle. When officers attempted to stop
      the vehicle Appellant was driving, Appellant erratically drove his
      vehicle into several police vehicles and then fled from the scene
      on foot. Based on the totality of the circumstances, there was
      sufficient evidence presented for a jury to conclude that
      Appellant constructively possessed the drugs found in the
      vehicle. Moreover, there was sufficient evidence to believe that
      the Appellant . . . possessed the drugs with the intent to deliver.
      Detective Boudwin testified that while 16 bags is not a
      tremendous quantity of crack cocaine, it is more than an average
      user would have. He explained to the jury that over of his
      career he had:

                                     - 17 -
J-A17038-14



            posed as a buyer hundreds of times as a user, as a
            junkie. You buy one or two bags at a time. Maybe
            five at most. They’re color coded and normally that
            means there’s different weights in the bags. This
            way it’s a quick reference for the seller instead of
            like him trying to eyeball or her trying to eyeball how
            much is in each bag. They try to put like varying
            amounts into different color bags . . . in this situation
            with the other fact[s] on top of the 16 bags, it’s
            definitely possession with the intent to deliver.

      N.T., 6/19/13, p. 67. Based upon his training and experience,
      Boudwin believed the crack cocaine recovered from the vehicle
      was possessed with the intent to deliver.[fn] This court finds
      that the evidence was more than sufficient to support Appellant’s
      possession with intent to deliver conviction.

      ___________________________________________________
      [fn] Boudwin was qualified as an expert in the field of drugs,
      drug distribution, and drug investigations at trial. N.T., 6/19/13,
      p. 42.

Trial Court Opinion, 1/15/14, at 8-9.

      Based on our review of the record, we agree with the trial court’s

reasoning, and conclude that the evidence was sufficient to support

Appellant’s conviction for possession with the intent to deliver.

      Appellant also cites Commonwealth v. Fortune, 318 A.2d 327 (Pa.

1974), and Commonwealth v. Wisor, 353 A.2d 817 (Pa. 1976), for the

proposition that in these cases defendant was found not to have constructive

possession of drugs despite the fact the drugs were found in the dwelling

were defendant lived (Fortune), or in a pipe located in a space beneath

back of front right passenger’s seat in automobile owned by defendant and

occupied by defendant and others (Wisor).          Appellant, however, fails to

                                     - 18 -
J-A17038-14


mention these cases pre-date Commonwealth v. Macolino, 469 A.2d 132

(Pa. 1983) (two actors may have joint control and equal access and thus

both may constructively possess the contraband), and that their continued

validity is questionable.   “In fact, the dissenting opinion in Mudrick

concluded that the pre-Macolino cases had been overruled [by Mudrick]

sub silentio.    Mudrick, [507 A.2d at 1215.]     Nothing in our exhaustive

review of the case law contradicts this conclusion.” Manley v. Fitzgerald,

997 A.2d 1235 (Pa. Cmwlth. 2010).            See, e.g., Commonwealth v.

Thompson, 779 A.2d 1195 (Pa. Super. 2001) (evidence was sufficient to

prove constructive possession by defendant passenger of contraband found

in the vehicle despite the fact there were other occupants in the vehicle);

Commonwealth v. Stembridge, 579 A.2d 901 (Pa. Super. 1990) (same),

and Commonwealth v. Cruz-Ortega, 539 A.2d 849 (Pa. Super 1988)

(same).

      Appellant next argues the trial court erred in admitting photocopies of

the $50 bills, as opposed to the originals, in violation of the best evidence

rule. The claim is waived and meritless.

      It is waived because it was not raised in Appellant’s 1925(b)

statement.      See Commonwealth v. Hill, 16 A.3d 484, 494 (Pa. 2011)

(“[A]ny issues not raised in a Rule 1925(b) statement will be deemed

waived.”) On the merits, the claim is without merit. The rule relied upon is

not applicable here because the writing, Boudwin’s initials, “M.B.”, see Trial


                                    - 19 -
J-A17038-14


Court Opinion, 1/15/14, at 1, was not at issue.              See Commonwealth v.

Harris, 719 A.2d 1049, 1052 (Pa. Super. 1998). See also Pa.R.E. 1102.

         Appellant   next   argues    the      Commonwealth’s     withdrawal    of    the

conspiracy charge against Appellant “is a confession by the Commonwealth

that [Appellant] was not in possession of contraband with the intent to

deliver the same.”          Appellant’s Brief at 37.         Appellant concludes the

conviction is therefore against the weight of the evidence. 9 The argument is

waived and meritless.

         Appellant failed to properly preserve and raise the weight of the

evidence issue. See Pa.R.Crim.P. 607. Appellant also failed to provide any

information on how and when the claim was preserved for our review. See

Pa.R.A.P. 2117(c), 2119(c).          Additionally, it is waived because Appellant

failed    to   provide   any    authority      for   the   proposition   he   advocates

(Commonwealth’s withdrawal of conspiracy charges against Appellant

operates as a “confession,” Appellant’s Brief at 37, or “admission and

stipulation,” id. at 38, he did not commit the crime of possession with the

intent    to   deliver   contraband.).         See   Pa.R.A.P.   2119(a);     see    also

Commonwealth v. Charleston, --- A.3d ----, 2014 WL 2557575, *7 (Pa.

Super. June 6, 2014) (failure to offer pertinent authority in support of the

specific claim results in waiver).
____________________________________________


9
  Nowhere did Appellant address or even mention the proper standard of
review for weight of the evidence challenges.



                                          - 20 -
J-A17038-14


       The claim is also without merit. “Conspiracy to commit a crime and

the underlying crime itself are two entirely separate offenses with separate

elements required for each.” Commonwealth v. Johnson, 719 A.2d 778,

791 (Pa. Super. 1998). As such, withdrawal of the conspiracy charge has no

bearing on the underlying conviction of possession with intent to deliver.

       Finally,   Appellant    alleges    the   sentence   is   illegal   because   the

Commonwealth did not prove Appellant committed two distinct crimes (i.e.,

possession with intent to deliver 2.3 grams of cocaine and delivery of five

bags of cocaine to Myers). Appellant’s Brief at 39. Specifically, Appellant

argues:

       There were no eyewitnesses nor any testimony that [a
       completed delivery of drugs occurred to Myers from Appellant].
       The trial court makes a leap of logic commenting that this
       second crime was based solely upon a single rose colored bag of
       cocaine that was found in Myers’ purse. . . . It is entirely
       possible that all of the rose colored bags containing drugs for
       Myers personal use or were in her sole and exclusive possession,
       at all times.

Id.

       The claim is without merit. Despite Appellant characterizing this issue

as a legality claim, Appellant is in fact challenging the sufficiency of the

evidence, again.10 And again, Appellant raises the same meritless argument


____________________________________________


10
   Appellant misapprehends the meaning of “illegal sentence.” “‘[I]llegal
sentence’ is a term of art that our Courts apply narrowly, to a relatively
small class of cases.”). Commonwealth v. Foster, 17 A.3d 332, 344 (Pa.
(Footnote Continued Next Page)


                                          - 21 -
J-A17038-14


raised in connection with the previous challenge to the sufficiency evidence.

As noted above, Appellant fails to recognize that our standard of review

requires us to review the evidence in the light most favorable to the verdict

winner, the Commonwealth here, and that the jury was free to believe all,

part, or none of the evidence. Brown, 23 A.3d at 559-60. Appellant also

fails to recognize that the “facts and circumstances established by the

Commonwealth           need   not    preclude    every   possibility   of   innocence.”

Ratsamy, 934 A.2d at 1236 n.2.

      In the Statement of Questions Involved on Appeal, Appellant argues

the sentence was illegal because he was convicted and sentenced twice for

the same charge (possession with intent to deliver contraband and delivery

of contraband).        In the alternative, Appellant argues the two convictions

should have merged for sentencing purposes. Appellant’s Brief at 13. These

arguments were not addressed in the argument section, but only mentioned

in the Statement of Questions Involved on Appeal.

      The trial court stated the claims were meritless.           Regarding the first

issue, the trial court noted “Appellant was not convicted of and sentenced for

the same charge twice.” Trial Court Opinion, 1/15/14, at 10. Appellant in

fact was found guilty of fleeing or attempting to elude a police officer,

                       _______________________
(Footnote Continued)

2011) (citation omitted). Appellant provides no authority this challenge is in
fact a challenge to the legality of the sentence.




                                           - 22 -
J-A17038-14


possession with the intent to deliver cocaine, and deliver of cocaine.      Id.

We agree with the trial court the claim is meritless.

      Similarly meritless is the sentencing claim.       Appellant argues the

sentences for possession with intent to deliver contraband and delivery of

contraband should have merged. The trial court rebutted the argument by

noting that when, as in the instant case, “a defendant commits multiple

distinct criminal acts, the concept of merger for sentencing purposes do not

apply.”     Id. (citing Commonwealth v. Pettersen, 49 A.3d 903, 911-12

(Pa. Super. 2012)). The trial court identified the two distinct criminal acts as

follows:

      Appellant’s conviction of possession with the intent to deliver
      was based upon the drugs, namely, the sixteen (16) bags of
      cocaine and the sandwich bag of marijuana, that were recovered
      from the center console of the Pontiac that Appellant was
      observed driving, as well as the expert opinion of Lieutenant
      Boudwin, who testified that it was his professional opinion that
      these drugs were possessed with the intent to deliver.

Trial Court Opinion, 1/15/14, at 11.

      With regard to the delivery of contraband, the trial court noted:

      Appellant’s conviction . . . was based upon his delivery of
      cocaine to Tonya Meyers. This crime was based upon the single
      rose colored bag of cocaine that was recovered from the
      passenger floor of the Pontiac and the four rose colored bags of
      cocaine that were found in Meyer’s purse, and was corroborated
      by Appellant’s possession of the two marked $50 bills that
      Lieutenant Boudwin had provided to Meyers prior to the sale.

      Id.




                                       - 23 -
J-A17038-14


      The trial court concluded that Appellant’s conviction for possession

with intent to deliver and delivery of cocaine constitute distinct criminal acts.

As such, the sentences do not merge. See Pettersen, 49 A.3d at 911-12

(“Our Courts have long held that where a defendant commits multiple

distinct criminal acts, concepts of merger do not apply.”) (quotation marks

and citation omitted)). We therefore agree with the trial court’s analysis and

conclusions.

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/1/2014




                                     - 24 -